Citation Nr: 1720436	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-04 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a schizoaffective disorder. 

2.  Entitlement to service connection for a left eye disability.

3.  Entitlement to service connection for a right wrist disability.

4.  Entitlement to service connection for a left wrist disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for obstructive sleep apnea (OSA).

7.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

8.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.

9.  Entitlement to service connection for a left ankle disability, also claimed as arthritis.  

10.  Entitlement to service connection for a right ankle disability, also claimed as arthritis.  

12.  Entitlement to service connection for a left knee disability, also claimed as arthritis.  

13.  Entitlement to service connection for a right knee disability, also claimed as arthritis.  

14.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran, his fiancé' and his fiancée's daughter


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel








INTRODUCTION

The Veteran had active service from September 1967 to November 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This case was most recently before the Board in September 2016, when several of the above-noted issues were remanded for additional development.  The case has since been returned to the Board for further appellate review. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While additional delay is unfortunate, the Board finds further development is required before the Veteran's claims are decided.  

In the course of the Board's September 2016 remand, the Board instructed the RO to obtain VA examinations and medical opinions to address the Veteran's claims for entitlement to service connection for left eye, bilateral wrist, hypertension, schizophrenia, and obstructive sleep apnea disabilities.  To date, those examinations have not been conducted.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Since the RO has not yet substantially complied with the prior Board instructions, a remand is necessary at this time. 

By way of a January 2017 rating decision, the RO denied service connection for a bilateral ankle disability, bilateral knee disability, and hemorrhoids.  The Veteran was notified of the decision the same month.  Thereafter, on January 30, 2017, the Veteran submitted a notice of disagreement as to each of the above-noted issues.  To date, the RO has not provided the Veteran with a statement of the case (SOC) in response to the notice of disagreement.  As such, the matter must be remanded for the originating agency to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's issues on appeal, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, an SOC on the issue of entitlement to service connection for a bilateral ankle disability, bilateral knee disability, and hemorrhoids should be issued to the Veteran.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to these issues, the RO should ensure that all indicated development is completed before the case is returned to the Board.


3.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to address the etiology of the Veteran's claimed left eye, bilateral wrist, hypertension, and obstructive sleep apnea disabilities.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to all diagnosed left eye, bilateral wrist, hypertension, or obstructive sleep apnea disorders present during the period of the claims.  Specifically, the examiner should state whether any diagnosed disability at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the Veteran's exposure to Agent Orange in service.

If the examiner(s) find the Veteran's current left eye, bilateral wrist, hypertension, or obstructive sleep apnea disabilities did not originate in service, the examiner should state whether any left eye, bilateral wrist, hypertension, or obstructive sleep apnea disability present during the period of the claim:

a)  was caused by his service-connected PTSD; or

b)  was permanently worsened by his service-connected PTSD. 

The examiner must provide a complete rationale for all proffered opinions.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The Veteran should be afforded a VA examination by a psychiatrist or psychologist with sufficient expertise to address the etiology of his claimed psychosis.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Following a review of the relevant records and lay statements, the examiner should state an opinion with respect to each acquired psychiatric disorder, other than PTSD, present during the period of the claim, to specifically include bipolar disorder with psychotic features and schizoaffective disorder.  Specifically, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disorder originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the Veteran's reports of initial symptom manifestation, and chronicity, as well as the Veteran's service treatment records, which indicate he experienced anger and hostility in service.  

The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

5.  Then undertake any other indicated development, to specifically include obtaining a medical opinion following the above-noted examinations, from an examiner with sufficient expertise to opine on the occupational effects caused by the Veteran's service-connected disability or disabilities.  The examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected conditions, to include the medications taken for each disability.  The types of impairments the examiner should address include, but are not limited to, walking, sitting, lifting and standing limitations, impaired ability to interact socially, as well as problems with memory and concentration.  The examiner must discuss and consider the Veteran's competent lay statements. 

In addition, the examiner should comment on whether there is a 50 percent or better probability that the Veteran's service-connected disabilities, either alone or in concert, are sufficiently disabling to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

6.  Finally, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




